Citation Nr: 1146380	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a back disability, to include as secondary to hepatitis C.

3.  Entitlement to service connection for a psychiatric disability (to include depression), to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Madeline Lee, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.   

The Veteran presented testimony at a Board hearing in June 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he contracted hepatitis C as a result of being inoculated with airgun injectors during the Vietnam Era.  

The Board notes that a large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  However, despite the lack of any scientific evidence 

to document transmission of hepatitis C with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004). 

The Board finds that a VA examination and opinion are necessary to determine whether it is as likely as not that the Veteran's hepatitis C is due to service.

If, and only if, the RO determines that service connection for hepatitis C is warranted, then the then the Veteran should be afforded VA examination(s) for the purpose of determining the etiology of the Veteran's back disability and psychiatric disability (or disabilities).  The examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any back or psychiatric disability was caused, or aggravated by, his service connected hepatitis C.

Finally, the Board notes that the Veteran submitted a CD-R (labeled Exhibit 1).  The RO should make hard copies (a printout) of all the records on the CD-R, and incorporate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should print out the documents contained on the CD-R labeled Exhibit 1, and incorporate these records with the claims file.   

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's hepatitis C.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; the medical literature and other exhibits provided by the Veteran; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hepatitis C is causally related to his active service or any incident therein.  In providing this opinion, the examiner should specifically address any and all in-service risk factors, as well as any post-service risk factors.  It is essential that the report include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air injector gun was, or was not, the source of the Veteran's hepatitis C.  See VBA Fast Letter 04-13. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A rationale should be furnished for all opinions offered. 

3.  If, and only if, the RO finds that service connection is warranted for hepatitis C, then the Veteran should be afforded VA examination(s) for the purpose of determining the nature, etiology and severity of the Veteran's back disability and psychiatric disability (or disabilities).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any back or psychiatric disability was caused, or aggravated by, his service connected hepatitis C.

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


